Citation Nr: 1636134	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  05-38 816A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  Entitlement to an increased evaluation for spondylolisthesis with a lumbosacral strain and disc abnormalities, currently rated as 40 percent disabling.  
 
2.  Entitlement to service connection for a cervical spine disability, to include as secondary to spondylolisthesis.
 
3.  Entitlement to service connection for a thoracic spine disability, to include as secondary to spondylolisthesis.  
 
4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.
 
5.  Entitlement to service connection for hypertension.  
 
 

REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 

WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1983 to March 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in Pittsburgh, Pennsylvania.
 
In September 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Pittsburgh, Pennsylvania.  
 
In February 2012, the Board denied entitlement to a rating greater than 40 percent for spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms; denied entitlement to service connection for hyperlipidemia; and dismissed the issue of entitlement to service connection for a bilateral leg disability.  The issues of entitlement to service connection for cervical spine, thoracic spine, and left knee disabilities; and whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension were remanded for additional evidentiary development.  The issues of entitlement to service connection for residuals of a myocardial infarction, coronary artery disease, renal calcification, and supraventricular arrhythmia were also remanded so that a statement of the case could be furnished.  
 
Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the parties filed a Joint Motion for Partial Remand.  By subsequent Order, the Court granted the motion to remand the issue of entitlement to an increased evaluation for spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms.  The remaining issues addressed in the February 2012 Board decision and remand were left undisturbed.  
 
The Board notes that the issue on appeal was previously characterized as "spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms."  The February 2012 Board decision noted that this included a grant of entitlement to service connection for bilateral lower extremity radiculopathy, but that the AOJ had yet to assign initial separate ratings for radiculopathy.  Thus, any rating to be assigned was not a question within the Board's jurisdiction.  In June 2014, the RO assigned separate 10 percent ratings for right and left lower extremity radiculopathy.  The Veteran did not perfect an appeal as to that rating decision and the ratings assigned for lower extremity radiculopathy are not issues before the Board.  
 
In June 2014, the RO furnished a statement of the case as directed by the Board.  The Veteran did not submit a timely VA Form 9 and the issues of entitlement to service connection for coronary artery disease status post myocardial infarction, renal calcifications, and supraventricular arrhythmia are not for consideration.  
 
In February 2015, the Board remanded the issue of entitlement to an increased rating for spondylolisthesis with a lumbosacral strain and disc abnormalities and entitlement to a total disability rating based on individual unemployability.  
 
In August 2015, the RO granted entitlement to service connection for a left knee meniscal tear and entitlement to a total disability rating based on individual unemployability.  The appeal as to those issues is resolved and they are no longer for consideration.  
 
In August 2015, VA issued supplemental statements of the case addressing entitlement to service connection for cervical and thoracic spine disabilities; whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension; and entitlement to an increased rating for the lumbar spine disorder.  These are the only issues remaining on appeal at this time.  
 
Additional evidence was submitted by the Veteran following the supplemental statements of the case.  In July 2016, the representative waived initial RO consideration.  
 
In the July 2016 informal hearing presentation, the representative requested that the Veteran be assigned a separate disability rating for a sleep disorder secondary to his lumbar spine disability.  On review, it appears the Veteran is seeking service connection for a sleep disorder on a secondary basis.  The appellant is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 

FINDINGS OF FACT
 
1.  The Veteran's service-connected lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine; and his case does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.
 
2.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed cervical spine disability is proximately due to his service-connected lumbar spine disability.
 
3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed thoracic spine disability is proximately due to his service-connected lumbar spine disability.  
 
4.  In April 2002, the RO denied entitlement to service connection for hypertension and the Veteran did not appeal this decision.
 
5.  Evidence associated with the record since the April 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for hypertension.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation greater than 40 percent for spondylolisthesis with lumbosacral strain and disc abnormalities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  
 
2.  Resolving reasonable doubt in the Veteran's favor, a cervical spine disorder is secondary to service-connected lumbar spine disorder.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).
 
3.  Resolving reasonable doubt in the Veteran's favor, a thoracic spine disorder is secondary to service-connected lumbar spine disorder.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.310.
 
4.  The April 2002 rating decision, which denied entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
5.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Analysis
 
Increased rating for lumbar spine disability
 
The Veteran's spondylolisthesis with a lumbosacral strain and disc abnormalities is currently assigned a 40 percent evaluation based on orthopedic manifestations.  At the September 2011 hearing, the Veteran testified that he had a severely limited range of motion and his back disability impacts his activities of daily living and occupation.  He reported that he takes multiple pain medications and on some days is bedridden.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's spondylolisthesis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
On review, the criteria for an increased schedular rating are not met under the general rating formula.  None of the VA examination reports or outpatient records note findings of ankylosis let alone unfavorable ankylosis.  The Board acknowledges that the most recent VA examination in May 2015 showed significantly reduced range of thoracolumbar motion, with forward flexion and extension limited to 3 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  The examiner, however, specifically stated there was no ankylosis.  The Board notes that the Veteran was unable to perform repetitive use testing due to pain and acknowledges the examiner's statement that pain and lack of endurance significantly limited functional ability during flare-ups.  Notwithstanding, the Board does not find adequate pathology sufficient to support a higher rating based on increased functional impairment due to pain on motion or other factors.  
 
Pursuant to Diagnostic Code 5243, the Veteran's lumbar spine disability can also be evaluated under the Formula for Rating an Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 
 
The Board acknowledges the Veteran's reports of flares and that he is sometimes bedridden.  Additionally, a July 2015 statement from a VA physician, Dr. J. D., states that she treats the Veteran for flares of chronic low back pain with radiculopathy.  She does not always require him to come to the office and his flares are treated with medications and rest until the flare is resolved.  
 
Virtually all acute incapacitating episodes are the result of chronic orthopedic and neurologic findings.  Thus, if ratings for chronic manifestations were combined with a rating for incapacitating episodes, it would result in the evaluation of the same disability under multiple diagnostic codes.  See 67 Fed. Reg. 54347-48 (Aug. 22, 2002); 38 C.F.R. § 4.14 (2015).  The Veteran is currently receiving a 40 percent rating based on limitation of lumbar motion and separate ratings for neurologic impairments in the lower extremities - left lower extremity radiculopathy (10 percent from July 29, 2009; and 40 percent from May 8, 2015) and right lower extremity radiculopathy (10 percent from July 29, 2009 and 20 percent from May 8, 2015).  
 
On review, the Veteran's disability is more favorably evaluated under the General Rating Formula for Diseases and Injuries of the Spine with separate evaluations for associated neurologic abnormalities.  There is no basis for assigning a separate or increased rating based on incapacitating episodes.  
 
At no time during the appeal period has the lumbar spine disability been more than 40 percent disabling and staged ratings are not warranted.  See Hart.
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In the Joint Motion for Partial Remand, the parties agreed that the Board erred by not providing an adequate statement of reasons or bases fully addressing the relevant evidence of record regarding whether the Veteran was entitled to extraschedular referral.  See 38 C.F.R. § 3.321.  The parties specifically noted that the Board neglected to acknowledge both lay and medical evidence that the Veteran had substantial difficulty sleeping due to constant back pain and to address whether his inability to sleep for more than short periods of time constituted exceptional or unusual circumstances not contemplated by the rating criteria.  Additionally, the Board did not explicitly recognize that evidence suggested the Veteran experienced side-effects from pain medications, to include fatigue and erectile dysfunction.  
 
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
Initially, the Board finds that the referenced rating criteria contemplate the Veteran's complaints of limited motion and functional impairment due to pain and other factors.  He is currently receiving the maximum schedular rating under the general rating formula absent unfavorable ankylosis of the entire thoracolumbar spine.  Higher schedular ratings are available for greater levels of disability under the general rating formula and the associated neurologic abnormalities are separately evaluated.  As concerns the Veteran's report of erectile dysfunction, the Board notes that service connection was established for delayed ejaculation (claimed as erectile dysfunction) by rating dated in March 2012 and those symptoms are contemplated by Diagnostic Code 7522.  As concerns the Veteran's complaints of difficulty sleeping and fatigue due to chronic pain, in July 2016, the representative requested that he be assigned a separate disability rating for a sleep disorder secondary to his lumbar spine disability.  This matter is discussed in the introduction above.  
 
Even assuming, without conceding, that the schedular rating criteria do not contemplate all reported symptoms, the evidence does not support a finding of an exceptional or unusual disability picture.  There is no indication that the Veteran is frequently hospitalized for his back disorder.  As concerns employment, the Veteran was able to maintain substantially gainful employment until October 2013 and while his back condition and any associated sleep impairment was obviously productive of occupational impairment, it did not markedly interfere with employment.  Beginning October 5, 2013, the Veteran was granted a total disability rating based on individual unemployability and an extraschedular rating would be considered pyramiding during this period.  See 38 C.F.R. § 4.14.  That is, the Veteran was awarded the total rating on the basis that his service-connected disabilities, spondylolisthesis included, precludes him from employment.  
 
In summary, the Veteran's reported symptomatology related to his service-connected spondylolisthesis does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted.  
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
Service connection for cervical and thoracic spine disabilities
 
In October 2009, the RO denied entitlement to service connection for cervical and thoracic spine disabilities.  The Veteran disagreed and perfected this appeal.
 
On review, service treatment records are negative for any complaints or findings of chronic cervical or thoracic disorders, and there is no evidence of cervical or thoracic arthritis manifested to a compensable degree within one year following discharge from active duty.  Service connection is not warranted on a direct basis or on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).  
 
The Veteran contends that he currently has cervical and thoracic spine disorders that are related to his service-connected lumbar spondylolisthesis.  At the hearing, he testified that he did not have any problems with his neck on active duty and it was a secondary claim.  In various statements, the Veteran contends that his posture issues have caused his upper back and neck to wear out prematurely.  
 
Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310 (b).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
 
In April 2003, the Veteran underwent magnetic resonance imaging (MRI) at a private facility.  The clinical impressions included mild age related changes in the thoracic spine and age related degenerative changes in the cervical spine.  
 
The Veteran underwent a VA spine examination in July 2009.  Diagnoses included chronic cervical strain, cervical arthritis, C6-7 disc protrusion, spondylosis and arthritis of thoracic spine, and chronic thoracic spine strain.
 
A January 2010 statement from a private physician, Dr. C.H., indicates that he met with the Veteran and discussed the appellant's longstanding thoracolumbar spine pain.  The Veteran reported that he gradually changed his activities at work and home due to the pain.  The physician stated that he believed that the Veteran's lower thoracic spine pain was due to the abnormal nature of the lumbar spine and the attempts to compensate for the low back problem.  
 
An August 2011 statement from Dr. C.H. states the following:
 
In my professional opinion, the problems with [the Veteran's] lower back are related to or stemming from the spondylolisthesis with radicular symptoms that he is rated for.  Also, the issues with [the Veteran's] upper thoracic spine are directly related to his lower back condition as well as the sciatica that he is experiencing in his legs.  
 
An October 2011 statement from a private physician, Dr. J.B., indicates that he had treated the Veteran on numerous occasions for chronic lumbar, thoracic and cervical back pain resulting from his spondylolisthesis.  The physician opined that the Veteran's chronic back pain in the mid-thoracic back and chronic stiff neck was due to the nerve foramen narrowing, degenerative disk disease and osteophytes he has in the thoracic spine and is more likely than not secondary to the spondylolisthesis, which was due to the upper back trying to compensate for the misalignment and slippage of the lower back.  
 
In November 2014, the Veteran's treating VA physician, Dr. J.D., stated as follows:
 
[The Veteran] has known, and is being treated for, severe lumbar spinal stenosis.  In addition to his low back pain, he has thoracic and cervical pain with known cervical bone spurs ("osteophytes") causing cervical spinal stenosis.  His low back x-rays and MRIs have indicated that, in addition to his arthritis and ruptured discs, he has both anterolisthesis as well as retrolisthesis (basically, abnormal sliding of the spine forward and backward with movement.)  It is my medical opinion that the anterolisthesis and retrolisthesis is contributing to the stress and wear on his thoracic and cervical spines and contributes to his overall pain which is directly related to and secondary to his spondylothesis.  The spine is one large "S" curve, and when one area slides, the others (in his case, the cervical and thoracic spine) have to compensate. 
 
The Veteran underwent VA thoracolumbar and cervical spine examinations in May 2015.  In a subsequent May 2015 addendum, the VA examiner addressed the etiology of the conditions.  It was her medical opinion, within a reasonable degree of medical certainty, that the Veteran's symptoms and disability related to the cervical and thoracic regions were not the result of degenerative joint and disc processes, and were as likely as not unrelated (not directly related to) his service-connected lumbosacral strain and spondylolisthesis.
 
In April 2016, the Veteran's VA physician, Dr. J.D., provided an updated statement wherein she indicated that his low back x-rays and MRI's have shown that in addition to arthritis and ruptured discs, he has both anterolisthesis as well as retrolisthesis (abnormal sliding of the spine forward and backward with movement).  She further opined that his low back and neck pain were related due to change in posture, compensatory mechanisms, etc.  
 
On review, the record contains evidence both for and against the claim.  As set forth, there are MRI findings indicating the degenerative changes are age related.  Additionally, the VA examiner provided a negative opinion.  The Board observes, however, that she did not provide a detailed rationale, to include consideration of the positive medical statements of record, and this tends to diminish the probative value of the opinion.  
 
In support of his claim, the Veteran submitted several private medical statements and statements from his treating VA physician.  These statements indicate a causal relationship between his service-connected lumbar spine disability and current disorders of the thoracic and cervical spine.  The statements are supported by rationale and considered probative.
 
In summary, the evidence is at least in equipoise as to whether the Veteran's current cervical and thoracic spine disabilities are proximately due to his service-connected lumbar spine disorder.  Resolving reasonable doubt in his favor, secondary service connection is warranted for these disorders.  38 C.F.R. § 3.102.  
 
New and material evidence
 
In August 1999, the RO determined that the claim of entitlement to service connection for hypertension was not well-grounded.  The reasons and bases noted that the Veteran was seen in service for a blood pressure follow up but that assessment was no evidence of high blood pressure.  The service medical records were otherwise negative.  Further, that the earliest finding of any illness associated with hypertension was in July 1996 following a heart attack.  The Veteran disagreed with the decision and a statement of the case was furnished in February 2000.  The Veteran did not, however, perfect an appeal in a timely manner.  As such, the rating decision is final. 
 
In April 2002, the RO readjudicated the claim on the merits pursuant to the VCAA and denied entitlement to service connection for hypertension essentially finding that there was no evidence showing hypertension was incurred in service or that it manifested to a compensable degree within one year after discharge from active duty.  The Veteran did not appeal and the rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
 
In October 2003, the Veteran requested to reopen his claim.  In March 2004, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hypertension and the claim remained denied.  The Veteran disagreed with the decision and perfected this appeal.  
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 
 
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."
 
Pertinent evidence at the time of the last final rating decision in April 2002 included service treatment records, post-service military treatment facility records, and private medical records.  Service treatment records show the Veteran was seen in April 1986 for a blood pressure follow up, but the assessment was no high blood pressure.  At his discharge examination the appellant's blood pressure was within normal limits.  On review, the record at that time did not show a confirmed diagnosis of high blood pressure during service or within one year following discharge from service. 
 
Pertinent evidence added to the record since the April 2002 rating decision includes private medical and VA statements suggesting the Veteran had borderline hypertension during service.  For example, a March 2003 record completed by a VA cardiologist includes a review of an April 1986 service record showing a blood pressure reading of 132/100 and indicates that the notes seem to indicate that the patient had hypertension on at least one exam that was significant elevated.  A March 2003 statement from a private cardiologist, Dr. R.W., indicates that "[i]n review of his records back in the early 80's it was noted that he had at times had borderline systemic hypertension...."  An October 2011 statement from a private physician, Dr. J.B., indicates that in his professional opinion, the medical records from his military years show that he had borderline hypertension.  An October 2011 statement from Dr. R.W. again states that records from the early 1980's note borderline systemic hypertension.  
 
On review, this evidence is new as it was not previously considered.  It is also material in that it suggests that hypertension may have begun during the Veteran's period of active service.   Accordingly, the claim is reopened.  38 C.F.R. § 3.156.
 
 
ORDER
 
Entitlement to an evaluation greater than 40 percent for spondylolisthesis with a lumbosacral strain and disc abnormalities is denied.  
 
Entitlement to service connection for a cervical spine disorder is granted.
 
Entitlement to service connection for a thoracic spine disorder is granted.  
 
New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.
 
 
REMAND
 
As set forth, the claim of entitlement to service connection for hypertension has been reopened.  The Veteran essentially contends that he had elevated blood pressure readings during active duty and that he had borderline hypertension that went untreated.  
 
In May 2007, the Veteran underwent a VA hypertension examination.  The diagnosis was hypertension presently not well controlled.  The examiner then opined that hypertension was not related to the elevated blood pressure reading during service.  The examiner's medical opinion was based upon review of the claims folder, the fact that he had a one-time elevation in blood pressure during service in the mid-1980's (132/100), and that his April 1987 discharge examination revealed a normal blood pressure reading.  
 
The Board acknowledges the medical opinion above.  Notwithstanding, and given the medical statements of record which suggest the Veteran had borderline systemic hypertension during service, an additional opinion is needed.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The May 2007 VA hypertension examination report should be returned for addendum.  If the May 2007 examiner is unavailable, the requested information should be obtained from a qualified physician.  Another examination is not necessary unless requested by the examiner.  The physician is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The physician must specify in the report that these records have been reviewed.  
 
The physician is requested to again review the record, to include all of the blood pressure readings noted during active service from March 1983 to March 1987, and opine whether it is at least as likely as not that the Veteran's current hypertension became manifest during his period of active duty or is otherwise related to his active service or events therein.  In making this determination, the examiner is requested to consider and discuss as necessary the referenced medical statements indicating the Veteran had borderline hypertension during service.  A complete rationale for any opinion expressed must be provided.  
 
2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
3.  If a VA examination is considered necessary, the Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
4.  Upon completion of the requested development, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


